Citation Nr: 1811954	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-33 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to tactical herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1972 to September 1975 and from September 1975 to August 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In May 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file and reflects the record was held open for 30 days from the date of the hearing to allow the Veteran to submit additional evidence.  Subsequently, in May 2016, the Veteran submitted a medical letter from Bruce Garbisch, M. D.  The Veteran did not waive Agency of Original Jurisdiction (AOJ) review of this additional evidence.  See 38 C.F.R. § 20.1304 (c) (2017).  

In addition, additional evidence was received by VA subsequent to the most recent, December 2015, supplemental statement of the case issued for the appeal herein.  Specifically, such includes correspondence from other servicemen, which was received by VA in December 2015, and additional VA treatment records associated with the record in July 2016.  The Veteran did not waive AOJ review of this additional evidence.  See 38 C.F.R. § 20.1304 (c) (2017).  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, although the Veteran's substantive appeal was filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran.  As described above, the record does not reflect that the entirety of the additional evidence was submitted by the Veteran.  Nevertheless, in light of the favorable decision below, a remand for the additional evidence to be considered by the AOJ is not warranted.

Furthermore, with respect to the May 2016 Board hearing, the Veteran filed an August 2016 motion to have the dates of his reported service in Thailand corrected within the hearing transcript.  In December 2016, the undersigned Veterans Law Judge granted the Veteran's motion and the approved corrections to the hearing transcript were made part of the record to reflect clarifications in the Veteran's testimony.


FINDINGS OF FACT

1.  Most recently, an October 2011 rating decision, in pertinent part, confirmed and continued a previous denial of service connection for diabetes mellitus, type II; no appeal was taken from that determination, and new and material evidence was not received with one year thereafter.

2.  Evidence received since the final October 2011 rating decision is new, relates to an unestablished fact necessary to substantiate the claim for diabetes mellitus, type II, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes mellitus, type II.

3.  The Veteran was as likely as not exposed to tactical herbicide agents while he served at the U-Tapao Royal Thai Air Force Base during the Vietnam Era.

4.  The Veteran has diabetes mellitus, type II, which is presumed to be related to exposure to tactical herbicide agents during his active service.



CONCLUSIONS OF LAW

1.  The October 2011 rating decision, which in pertinent part, confirmed and continued a previous denial of service connection for diabetes mellitus, type II, is final.  38 U.S.C. § 7105 (c) (West 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for diabetes mellitus, type II, has been received.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. §§ 3.156 (a), 20.1105 (2017).

3.  The criteria for entitlement to service connection for a diabetes mellitus, type II, have been met.  38 U.S.C. §§ 1110, 1116, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, given the grant to reopen the claim for service connection for diabetes mellitus, type II, and the grant of the reopened claim on the merits, discussion of the impact of VA's statutory and regulatory notice and duty to assist provisions on these issues, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2017) and Bryant v. Shinseki, 23 Vet App 488 (2010), is not necessary, and any deficiencies, if any exist, are harmless.  38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

I.  New and Material Evidence 

With respect to the claim for diabetes mellitus, type II, a January 2005 rating decision initially denied the claim, and the Veteran was notified of the decision later the next month.  The Veteran did not appeal the denial of the claim and no new and material evidence was received within the appeal period.  Thus, the January 2005 rating decision is final.  38 U.S.C. § 7105 (c) (West 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  Thereafter, an October 2011 rating decision confirmed and continued the previous denial of service connection for diabetes mellitus, type II, and the Veteran was notified of the decision later the next month.  The Veteran did not appeal the denial of the claim and no new and material evidence was received within the appeal period.  Thus, October 2011 rating decision is final.  Id.  

In January 2014, the Veteran again, in part, filed a claim to reopen the claim of entitlement to service connection for diabetes mellitus, type II.  An April 2014 rating decision, in pertinent part, denied this claim and the Veteran's appeal of this denial forms the basis of the present appeal.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (a) (2017).  New evidence added to the record since the October 2011 rating decision, includes additional VA medical records, correspondence from other servicemen, received by VA in December 2015, additional statements and May 2016 testimony from the Veteran, and a May 2016 medical letter from Dr. Garbisch.  Specifically, the correspondence from other servicemen, received by VA in December 2015, reflects that two service members, R. M and C. K., believed that they were each exposed to tactical herbicides while stationed at the U-Tapao Royal Thai Air Force Base during the Vietnam Era.  Furthermore, in May 2016 testimony, the Veteran specifically addressed how his service at the U-Tapao Royal Thai Air Force Base involved his physical proximity to the base perimeter.  Without addressing the merits of this evidence, the Board finds that this new evidence goes to the issue of whether the Veteran had in-service tactical herbicide exposure, and it is presumed credible for the limited purpose of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Thus, this evidence is both new as it has not been previously considered by VA, and material, as it raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim for entitlement to service connection for diabetes mellitus, type II, is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).


II.  Service Connection 

As the Board reopened the claim as discussed above, and the AOJ adjudicated the issue on a de novo basis; there is no prejudice to the Veteran by proceeding with a decision on the merits.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As set forth in his May 2016 testimony and other statements, the Veteran contends diabetes mellitus, type II, based on exposure to dioxin-based tactical chemical herbicides (colloquially known as Agent Orange) during the Vietnam era while serving in Thailand.  Specifically, he states that he was exposed to Agent Orange, while he served at the U-Tapao Royal Thai Air Force Base from June 1974 to September 1974.  He states that he was exposed to tactical herbicides in several ways, including that the barracks where he resided were right on the perimeter from the west side to the fence and that although he and others were not supposed to, they did routinely go out to the the west side of the building, as that was where the evening sun was.  He also described his military occupational specialty (MOS) was as a gunner, and after his preflight checklist, when he had to use the restroom prior flying, as the airplane did not have urinal facilities and when he did not have time return to the barracks, he would go outside the tarmac area and relieve himself in areas devoid of vegetation.  Thus, the Veteran believes that these duties exposed him to tactical herbicides and thus service connection is warranted for diabetes mellitus, type II.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Additionally, VA established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  M21-1, Part IV, Subpart ii, 1.H.5.b. (November 12, 2015); Compensation and Pension Bulletin, May 2010.  VA determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report:  Base Defense in Thailand."  Consideration of herbicide exposure on a presumptive basis is extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam Era when stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of those air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307 (a)(6) (2017) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 U.S.C. § 1116 (a) (West 2012); 38 C.F.R. § 3.309 (e) (2012).  Diabetes mellitus, type II, is listed as a disease associated with exposure to herbicide agents.  38 C.F.R. § 3.309 (e).

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307 (a)(6)(i).

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has a diagnosis of diabetes mellitus, type II.  Specifically, a May 2016 medical letter from Dr. Garbisch noted, in part, he had known the Veteran, as his primary care physician, for well over a decade, and that the Veteran had been diagnosed with diabetes mellitus, type II, in 1995.  As the Veteran is acknowledged to have a diagnosis of diabetes mellitus, type II, the issue before the Board becomes whether such this disability is as a result of his active service.

The Veteran's service treatment records document that he served in Thailand during the Vietnam Era.  Specifically, a July 1974 service treatment bears a stamp from a hospital at the U-Tapao Royal Thai Air Force Base.  Thus, while the Veteran's service records do not contain information concerning exposure to tactical herbicide agents, they do expressly establish that he served at the U-Tapao Royal Thai Air Force Base, which corroborates his statements.  Furthermore, the Veteran's reported MOS as gunner is consistent with one of his DD-214 forms which reflect a MOS of Defensive Aerial Gunner/Technician.  

Thus, as described above, the Veteran did not have a security related MOS.  However, the Veteran has competently testified, in part, as described above, he spent time near the base perimeter to catch the evening sun and would relieve himself at the perimeter after his preflight checklist, and the Board finds no reason to doubt the Veteran's credibility as to these reports.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Although he was not assigned to perimeter duty, his testimony that he spent time near the base perimeter to catch the evening sun and would relieve himself at the perimeter after his preflight checklist, likely brought him in close proximity to areas that were in fact sprayed to limit vegetation growth.  Moreover, Veteran's performance report dated in October 1974, and which covered the period from October 1973 to September 1974, during the period at issue, described the Veteran was able to perform all preflight and post-flight maintenance functions normally accomplished by the crew chief.  The October 1974 performance reported further noted that in June the Veteran had a temporary duty assignment in support of the Strategic Air Command Arc Light commitment, which is supportive of the Veteran's May 2016 testimony.  

Moreover, in a May 2016 medical letter, Dr. Garbisch stated, in part, he had been the Veteran's primary care physician for well over a decade, including a ten year period at a VA clinic.  Dr. Garbisch stated, in part, the Veteran was diagnosed with diabetes mellitus, type II, in 1995, and at that time, he was at ideal body weight, physically fit, on no medications which would secondarily cause elevated blood sugar levels, and had no known family history of diabetes mellitus, type II.  Dr. Garbisch stated, in part, it was his medical opinion, in this particular case, the Veteran's exposure to Agent Orange may well be considered to be a likely cause of his now well established diabetic condition.  In this regard, the Board emphasizes that the evidence does not explicitly show that the Veteran was exposed to tactical herbicide agents during service let alone the type of tactical agents comparable to Agent Orange.  Nevertheless, in view of VA's regulations concerning tactical herbicide exposure at U-Tapao Royal Thai Air Force Base, and resolving reasonable doubt in the Veteran's favor, the Board finds that he was as likely as not exposed to herbicide agents while he was stationed at U-Tapao Royal Thai Air Force Base during the Vietnam era.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 53-56 (1990).

As previously noted, the post-service medical evidence demonstrates that the Veteran has diabetes mellitus, type II, which is listed as a disease associated with exposure to tactical herbicide agents.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309.  There is no affirmative evidence showing that the Veteran's diabetes mellitus, type II, was not caused by exposure to tactical herbicide agents.  Conversely, the May 2016 letter from Dr. Garbisch described the Veteran did not have any risk factors for diabetes other than tactical herbicide exposure.  In view of the evidence, the Board finds that the Veteran has diabetes mellitus, type II, that is presumed to be related to exposure to tactical herbicide agents during active military service.  Accordingly, service connection is warranted for diabetes mellitus, type II.  


ORDER

New and material evidence having been received, the claim for service connection for diabetes mellitus, type II, is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for diabetes mellitus, type II, is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


